If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                      UNPUBLISHED
In re K. L. WASHINGTON, Minor.                                        August 15, 2019

                                                                      No. 347531
                                                                      Wayne Circuit Court
                                                                      Family Division
                                                                      LC No. 15-520453-NA


Before: K. F. KELLY, P.J., and TUKEL and REDFORD, JJ.

PER CURIAM.

       Respondent appeals as of right the order terminating her parental rights to minor child
KLW, under MCL 712A.19b(3)(g) (parent fails to provide proper care or custody), (i) (parent’s
parental rights to a sibling of the child were terminated), and (j) (reasonable likelihood that the
child will be harmed if returned to parent). We affirm.

                                        I. BACKGROUND

        KLW was born on May 15, 2018. Prior to KLW’s birth, respondent’s parental rights had
been terminated for three children, two following a fully contested termination case on April 3,
2018, and another child voluntarily on November 13, 2017. Regarding the previous contested
case, respondent appealed and this Court affirmed the termination of her parental rights to those
two children. In re Pigram-Davison/Edwards, unpublished per curiam opinion of the Court of
Appeals, issued December 13, 2018 (Docket Nos. 343914; 343915). In the earlier appeal,
respondent argued that “DHHS did not engage in reasonable efforts to reunify her with the
children because it failed to provide her with services to address her cognitive disabilities.” Id. at
4. This Court concluded that “the trial court did not clearly err when it found that DHHS had
engaged in reasonable efforts to reunify respondent-mother with the children because DHHS
provided services tailored to address respondent-mother’s specific disabilities and gave
respondent-mother time to benefit from those services.” Id.

       After respondent gave birth to KLW, the Department of Health and Human Services
(DHHS) petitioned for the termination of respondent’s parental rights to KLW because of
respondent’s failure to complete and benefit from services rendered through a parent agency
treatment plan offered during respondent’s earlier termination proceeding. During the
preliminary hearing in this case, when the trial court authorized the petition, respondent had an


                                                 -1-
outburst, where she threw her cellular telephone at the assistant attorney general, the court
microphone at the court reporter, and a chair to the floor, in addition to “spew[ing] profanities as
she exited the courtroom.”

        At the adjudicatory hearing, the trial court concluded that termination was warranted
under MCL 712A.19b(3)(g), (i), and (j) because of respondent’s failure to benefit from the past
services, the prior termination of her parental rights to her other children, and a reasonable
likelihood that KLW would be harmed if returned to her care. At the dispositional hearing, the
trial court concluded that termination of respondent’s parental rights served KLW’s best interests
because respondent had not benefited from any of the services and “even short contact between
mom and the child [was] probably a real bad thing . . . .”

                                  II. STATUTORY GROUNDS

       Respondent argues that the trial court clearly erred in determining that clear and
convincing evidence established statutory grounds for termination. We disagree.

        We review “for clear error a trial court’s factual findings as well as its ultimate
determination that a statutory ground for termination of parental rights has been proved by clear
and convincing evidence.” In re Mason, 486 Mich. 142, 152; 782 NW2d 747 (2010) (citation
omitted). A trial court’s factual finding “is clearly erroneous if, although there is evidence to
support it, the reviewing court on the entire evidence is left with the definite and firm conviction
that a mistake has been made.” Id. (citation and alteration omitted).

         To terminate parental rights, the trial court must find by clear and convincing evidence
that at least one of the statutory grounds for termination in MCL 712A.19b(3) has been met. In
re VanDalen, 293 Mich. App. 120, 139; 809 NW2d 412 (2011). If this Court concludes that the
trial court did not clearly err by finding one statutory ground for termination, this Court does not
need to address the additional grounds. In re HRC, 286 Mich. App. 444, 461; 781 NW2d 105
(2009).

       Respondent’s parental rights were terminated under MCL 712A.19b(3)(g), (i), and (j),
which provide:

               (3) The court may terminate a parent’s parental rights to a child if the
       court finds, by clear and convincing evidence, 1 or more of the following:

                                              * * *

                (g) The parent, although, in the court’s discretion, financially able to do
       so, fails to provide proper care or custody for the child and there is no reasonable




                                                -2-
       expectation that the parent will be able to provide proper care and custody within
       a reasonable time considering the child’s age.1

                                              * * *

               (i) Parental rights to 1 or more siblings of the child have been terminated
       due to serious and chronic neglect or physical or sexual abuse, and the parent has
       failed to rectify the conditions that led to the prior termination of parental rights.2

               (j) There is a reasonable likelihood, based on the conduct or capacity of
       the child’s parent, that the child will be harmed if he or she is returned to the
       home of the parent.

         In this case, the record reflects that clear and convincing evidence supported termination
of respondent’s parental rights under MCL 712A.19b(3)(g). During respondent’s previous
termination proceeding, petitioner offered services to respondent to improve her parenting
abilities, including “coaching in how to provide emotional support, physical support, discipline[,]
and boundaries.” Respondent showed no improvement in her parenting abilities despite the
provision of services. A respondent’s failure to benefit from services constitutes evidence that
respondent will not be able to provide proper care or custody of her child. In re White, 303 Mich
App 701, 710; 846 NW2d 61 (2014).

         The record indicates that respondent acknowledged during this case that she did not
benefit from the previous services and she asserted that she would not participate in any
additional services. The record does indicate respondent was making progress toward financial
stability and a capacity to provide KLW with at least basic necessities. However, respondent’s
failure to benefit from past services and her unwillingness to participate in further services
designed to improve her parenting abilities constituted sufficient evidence that respondent could
not provide proper care of KLW despite having the financial ability to do so. Accordingly, clear
and convincing evidence supported termination of respondent’s parental rights to KLW under
MCL 712A.19b(3)(g). Therefore, the trial court did not clearly err when it found that the
evidence supported terminating respondent’s parental rights under MCL 712A.19b(3)(g).
Because the trial court correctly found that clear and convincing evidence established the
existence of a statutory ground for termination, we decline to consider the other statutory
grounds.


1
  MCL 712A.19b(3)(g) was amended by 2018 PA 58, effective June 12, 2018. The previous
language of that statutory section provided: “The parent, without regard to intent, fails to provide
proper care or custody for the child and there is no reasonable expectation that the parent will be
able to provide proper care and custody within a reasonable time considering the child’s age.”
2
  MCL 712A.19b(3)(i) was amended by 2018 PA 58, effective June 12, 2018. The previous
language of that statutory section provided: “Parental rights to 1 or more siblings of the child
have been terminated due to serious and chronic neglect or physical or sexual abuse, and prior
attempts to rehabilitate the parents have been unsuccessful.”


                                                -3-
       Respondent asserts that the services offered to her during the previous termination
proceeding were insufficient because they did not account for her diminished mental abilities.
Respondent, however, is collaterally estopped from raising this issue again because this Court
previously ruled against her on this same issue. Collateral estoppel precludes relitigation of an
issue in a subsequent, different cause of action between the same parties where the prior
proceeding culminated in a valid, final judgment and the issue was (1) actually litigated, and (2)
necessarily determined. People v Gates, 434 Mich. 146, 155; 452 NW2d 627 (1990). In
respondent’s earlier appeal this Court specifically considered the adequacy of the services
provided to her. This Court concluded

       that the trial court did not clearly err when it found that DHHS had engaged in
       reasonable efforts to reunify respondent-mother with the children because DHHS
       provided services tailored to address respondent-mother’s specific disabilities and
       gave respondent-mother time to benefit from those services. [In re Pigram-
       Davison/Edwards, unpub op at 4.]

Therefore, respondent is estopped from raising this issue again. Further, because petitioner
sought termination of respondent’s parental rights at the outset of this proceeding and not
reunification, petitioner had no obligation to offer her services. MCR 3.911(E)(1); In re HRC,
286 Mich. App. 444, 463; 781 NW2d 105 (2009). Accordingly, respondent’s claim of error lacks
merit.

                                      III. BEST INTERESTS

       Respondent argues that the trial court clearly erred by determining that termination
served KLW’s best interests because KLW was placed with her father which weighed against
termination. We disagree.

        After a trial court finds by clear and convincing evidence that a statutory ground exists
for termination, it must determine whether a preponderance of the evidence establishes that
termination of the respondent’s parental rights serves the child’s best interests, and if so, the trial
court must terminate the respondent’s parental rights to the child. MCL 712A.19b(3) and (5); In
re Schadler, 315 Mich. App. 406, 408; 890 NW2d 676 (2016). We review for clear error the trial
court’s best interests decision. Id. A trial court’s decision was clearly erroneous if we are left
with the definite and firm conviction that it made a mistake. In re Mason, 486 Mich. at 152.

        For its best-interest determination, the trial court must “focus on the child rather than the
parent.” In re Schadler, 315 Mich. App. at 411. “In deciding whether termination is in the child’s
best interests, the court may consider the child’s bond to the parent, the child’s need for
permanency, stability, and finality, and the advantages of a foster home over the parent’s home.”
In re Olive/Metts, 297 Mich. App. 35, 42; 823 NW2d 144 (2012) (citations omitted). “The trial
court may also consider a parent’s history of domestic violence, the parent’s compliance with his
or her case service plan, the parent’s visitation history with the child, the child[]’s well-being
while in care, and the possibility of adoption.” In re White, 303 Mich. App. at 714.

     In this case, the record reflects that respondent admitted that she lacked a bond with
KLW. Respondent also failed previously to comply with her service plan in the termination

                                                 -4-
proceeding involving her other two children and she failed to rectify the barriers that brought
them into care. Respondent failed to benefit from the services made available to her previously
and never developed the necessary abilities to enable her to parent KLW. Further, respondent
continued to have mental health problems which she continued to minimize. The record lacks
any evidence that respondent would be able to provide KLW proper care and custody and she
continued to present a danger to KLW’s safety. The record also indicates that KLW needed
permanency, stability and finality. KLW had been placed with her legal father who provided her
good care. A preponderance of the evidence established that termination of respondent’s
parental rights served KLW’s best interests.

       Respondent argues that the trial court erred by not ruling that KLW’s placement with her
father weighed against termination. The record reflects that the trial court considered KLW’s
placement with her father and found his conduct with KLW commendable. Even if we were to
conclude that this weighed against termination, the other applicable best-interest factors all
favored termination. Accordingly, the trial court did not err by determining that termination of
respondent’s parental rights served KLW’s best interests.

       Affirmed.

                                                           /s/ Kirsten Frank Kelly
                                                           /s/ Jonathan Tukel
                                                           /s/ James Robert Redford




                                              -5-